UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 4, 2011 World Health Energy Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 000-29462 59-276023 (State or other jurisdiction of (Commission (I.R.S. Employer Incorporation or organization) File Number) Identification No.) lagler Dr., Suite 800 West Palm Beach FL (Address of Principal Executive Office) (Zip Code) (212) 444-1019 (Issuer's Telephone Number) (Former name or former address, if changes since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Section 5—Corporate Governance Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangement of Certain Officers. EffectiveOctober 4, 2011 Liran Kosman wasappointed as the Company’s interim chief financial officer.Mr. Kosman will hold this position until January 4, 2012.The terms and conditions of his appointment may beamended at any time prior to the termination of this agreement. Mr. Kosman will be paid $4,100 per month. Mr. Kosman is a graduate of Hebrew University in Jerusalem.From October2010 through June 2011 he interned at the Jerusalem municipality budge department where he was involved in various budgeting matters.From 2004-2007 as served as a field intelligence fighter in the Israeli army.Mr. Kosman has strong computer skills and an excellent understanding of financial reporting requirements for public companies. Section 9- Financial Statements and Exhibits Exhibit 10.1Employment agreement of Liran Kosman SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. World Health Energy Holdings, Inc. Date:October 7,2011 By: /s/David Lieberman Name: David Lieberman, president
